UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-04888 Dreyfus Short Duration Bond Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett MacDougall 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 5/31 Date of reporting period: 8/31/15 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Short Duration Bond Fund August 31, 2015 (Unaudited) Coupon Maturity Principal Bonds and Notes98.5% Rate (%) Date Amount ($) Value ($) Asset-Backed Ctfs./Auto Receivables5.4% AmeriCredit Automobile Receivables Trust, Ser. 2014-4, Cl. C 2.47 11/9/20 765,000 770,576 AmeriCredit Automobile Receivables Trust, Ser. 2014-1, Cl. D 2.54 6/8/20 520,000 521,712 Capital Auto Receivables Asset Trust, Ser. 2014-2, Cl. D 2.81 8/20/19 1,100,000 1,108,146 Capital Auto Receivables Asset Trust, Ser. 2014-1, Cl. C 2.84 4/22/19 545,000 553,388 Capital Auto Receivables Asset Trust, Ser. 2013-4, Cl. D 3.22 5/20/19 750,000 760,885 DT Auto Owner Trust, Ser. 2014-2A, Cl. C 2.46 1/15/20 1,200,000 a 1,204,230 DT Auto Owner Trust, Ser. 2014-1A, Cl. C 2.64 10/15/19 525,000 a 528,132 Hyundai Auto Receivables Trust, Ser. 2014-B, Cl. D 2.51 12/15/20 670,000 677,000 Santander Drive Auto Receivables Trust, Ser. 2015-1, Cl. C 2.57 4/15/21 610,000 607,250 Santander Drive Auto Receivables Trust, Ser. 2014-2, Cl. D 2.76 2/18/20 610,000 609,634 Westlake Automobile Receivables Trust, Ser. 2014-2A, Cl. C 2.24 4/15/20 425,000 a 425,890 Asset-Backed Ctfs./Home Equity Loans1.5% Countrywide Asset-Backed Certificates Trust, Ser. 2004-6, Cl. 2A5 0.98 11/25/34 749,061 b 727,048 Home Equity Asset Trust, Ser. 2004-6, Cl. A1 0.88 12/25/34 770,967 b 764,929 New Century Home Equity Loan Trust, Ser. 2005-3, Cl. M2 0.69 7/25/35 712,000 b 691,302 Casinos.3% International Game Technology, Sr. Scd. Notes 6.25 2/15/22 475,000 a Commercial Mortgage Pass-Through Ctfs.4.8% Aventura Mall Trust, Ser. 2013-AVM, Cl. C 3.87 12/5/32 680,000 a,b 704,100 GAHR Commercial Mortgage Trust, Ser. 2015-NRF, Cl. BFX 3.49 12/15/19 210,000 a,b 212,010 GAHR Commercial Mortgage Trust, Ser. 2015-NRF, Cl. DFX 3.49 12/15/19 475,000 a,b 464,085 Hilton USA Trust, Ser. 2013-HLT, Cl. CFX 3.71 11/5/30 515,000 a 516,840 JPMBB Commercial Mortgage Securities Trust, Ser. 2014-C18, Cl. A2 2.88 2/15/47 1,375,000 1,412,309 JPMBB Commercial Mortgage Securities Trust, Ser. 2014-C19, Cl. B 4.39 4/15/47 1,000,000 b 1,027,298 JPMBB Commercial Mortgage Securities Trust, Ser. 2013-C14, Cl. C 4.71 8/15/46 850,000 b 863,154 UBS-Barclays Commercial Mortgage Trust, Ser. 2013-C5, Cl. A4 3.18 3/10/46 875,000 881,643 WFRBS Commercial Mortgage Trust, Ser. 2013-C17, Cl. A4 4.02 12/15/46 825,000 879,196 Consumer Discretionary3.1% 21st Century Fox America, Gtd. Notes 4.50 2/15/21 750,000 800,795 Cox Communications, Sr. Unscd. Notes 6.25 6/1/18 775,000 a 852,257 Dana Holding, Sr. Unscd. Notes 5.50 12/15/24 400,000 395,000 Macy's Retail Holdings, Gtd. Notes 2.88 2/15/23 500,000 464,617 Sky, Gtd. Notes 2.63 9/16/19 1,200,000 a 1,200,440 Time Warner, Gtd. Notes 4.88 3/15/20 725,000 794,655 Consumer Staples1.0% ConAgra Foods, Sr. Unscd. Notes 1.90 1/25/18 500,000 496,788 Kraft Heinz Foods, Gtd. Notes 2.80 7/2/20 375,000 a 375,186 Pernod-Ricard, Sr. Unscd. Notes 2.95 1/15/17 500,000 a 510,552 Energy7.8% Anadarko Petroleum, Sr. Unscd. Notes 6.38 9/15/17 335,000 362,626 BP Capital Markets, Gtd. Bonds 2.32 2/13/20 170,000 168,799 BP Capital Markets, Gtd. Bonds 2.52 1/15/20 575,000 580,124 Energy Transfer Partners, Sr. Unscd. Notes 4.15 10/1/20 1,700,000 1,714,355 Ensco, Sr. Unscd. Notes 4.70 3/15/21 1,200,000 1,100,626 EQT, Sr. Unscd. Notes 4.88 11/15/21 340,000 355,845 EQT, Sr. Unscd. Notes 8.13 6/1/19 500,000 586,237 Freeport-McMoran Oil & Gas, Gtd. Notes 6.88 2/15/23 910,000 819,000 Kinder Morgan Energy Partners, Gtd. Notes 5.95 2/15/18 1,500,000 1,610,694 NiSource Finance, Gtd. Notes 6.80 1/15/19 325,000 371,228 Phillips 66 Partners, Sr. Unscd. Notes 2.65 2/15/20 540,000 526,495 Sempra Energy, Sr. Unscd. Notes 2.40 3/15/20 665,000 663,208 Spectra Energy Partners, Sr. Unscd. Notes 2.95 6/15/16 500,000 505,232 Spectra Energy Partners, Sr. Unscd. Notes 2.95 9/25/18 1,000,000 1,011,287 Unit, Gtd. Notes 6.63 5/15/21 250,000 216,563 Williams Partners, Sr. Unscd. Notes 4.00 11/15/21 700,000 683,130 Financial18.2% ABN AMRO Bank, Sr. Unscd. Notes 2.50 10/30/18 500,000 a 506,343 ABN AMRO Bank, Sr. Unscd. Notes 4.25 2/2/17 500,000 a 518,995 ARC Properties Operating Partnership, Gtd. Notes 2.00 2/6/17 625,000 611,719 ARC Properties Operating Partnership, Gtd. Notes 3.00 2/6/19 585,000 561,600 Bank of America, Sr. Unscd. Notes, Ser. 1 3.75 7/12/16 1,000,000 1,021,711 Bank of America, Sr. Unscd. Notes 3.88 8/1/25 520,000 526,286 Bank of America, Sub. Notes 4.25 10/22/26 885,000 873,160 Bank of America, Sr. Unscd. Notes 5.65 5/1/18 1,150,000 1,252,392 Boston Properties, Sr. Unscd. Notes 3.70 11/15/18 500,000 522,732 Brixmor Operating Partners, Sr. Unscd. Notes 3.85 2/1/25 750,000 717,408 CIT Group, Sr. Unscd. Notes 5.00 5/15/17 250,000 257,812 Citigroup, Sr. Unscd. Notes 2.15 7/30/18 245,000 245,123 Citigroup, Sr. Unscd. Notes 4.45 1/10/17 720,000 747,912 Daimler Finance North America, Gtd. Notes 1.25 1/11/16 500,000 a 500,746 DDR, Sr. Unscd. Notes 3.50 1/15/21 500,000 502,988 Denali Borrower, Sr. Scd. Notes 5.63 10/15/20 405,000 a 416,137 Discover Financial Services, Sr. Unscd. Notes 5.20 4/27/22 500,000 528,429 Ford Motor Credit, Sr. Unscd. Notes, Ser. 1 1.17 3/12/19 1,115,000 b 1,100,654 General Electric Capital, Gtd. Notes 0.80 1/14/19 650,000 b 648,535 General Electric Capital, Gtd. Debs. 6.38 11/15/67 2,070,000 b 2,214,900 General Motors Financial, Gtd. Notes 3.15 1/15/20 750,000 737,793 Goldman Sachs Group, Sr. Unscd. Notes 1.93 11/29/23 555,000 b 567,164 Goldman Sachs Group, Sr. Unscd. Notes 2.55 10/23/19 1,710,000 1,714,949 Health Care REIT, Sr. Unscd. Notes 2.25 3/15/18 500,000 501,040 International Lease Finance, Sr. Unscd. Notes 3.88 4/15/18 500,000 503,750 Intesa Sanpaolo, Gtd. Bonds 2.38 1/13/17 750,000 751,896 JPMorgan Chase & Co., Sr. Unscd. Notes 1.63 5/15/18 1,700,000 1,684,999 Liberty Mutual Group, Gtd. Notes 4.95 5/1/22 500,000 a 534,356 Morgan Stanley, Sr. Unscd. Notes 3.80 4/29/16 1,600,000 1,629,747 Pacific LifeCorp, Sr. Unscd. Notes 6.00 2/10/20 670,000 a 755,671 Royal Bank of Scotland Group, Sr. Unscd. Notes 6.40 10/21/19 665,000 745,021 Simon Property Group, Sr. Unscd. Notes 2.50 9/1/20 795,000 795,394 Synchrony Financial, Sr. Unscd. Notes 3.00 8/15/19 380,000 381,084 Wells Fargo & Company, Sr. Unscd. Notes 2.60 7/22/20 580,000 581,304 Health Care2.7% AmerisourceBergen, Gtd. Notes 4.88 11/15/19 315,000 346,276 Becton Dickinson and Company, Sr. Unscd. Notes 2.68 12/15/19 995,000 996,381 Celgene, Sr. Unscd. Notes 2.13 8/15/18 425,000 425,431 Fresenius Medical Care US Finance II, Gtd. Notes 4.13 10/15/20 250,000 a 255,625 Medtronic, Gtd. Notes 2.50 3/15/20 805,000 a 811,185 Zimmer Biomet Holdings, Sr. Unscd. Notes 2.70 4/1/20 1,115,000 1,104,860 Industrial.7% AECOM, Gtd. Notes 5.75 10/15/22 410,000 a 411,025 Waste Management, Gtd. Notes 6.10 3/15/18 600,000 662,448 Materials3.2% ArcelorMittal, Sr. Unscd. Notes 4.50 3/1/16 250,000 b,c 253,125 ArcelorMittal, Sr. Unscd. Notes 6.25 3/1/21 350,000 b 346,500 Dow Chemical, Sr. Unscd. Notes 4.25 11/15/20 575,000 611,050 Freeport-McMoRan, Gtd. Notes 2.15 3/1/17 400,000 383,320 LyondellBasell Industries, Sr. Unscd. Notes 5.00 4/15/19 1,725,000 1,866,612 Rio Tinto Finance USA, Gtd. Notes 6.50 7/15/18 330,000 367,459 Teck Resources, Gtd. Notes 3.15 1/15/17 750,000 708,980 Municipal Bonds1.6% Illinois, GO 5.67 3/1/18 1,500,000 1,607,910 New Jersey Economic Development Authority, School Facilities Construction Revenue 4.45 6/15/20 740,000 739,748 Telecommunications2.7% AT&T, Sr. Unscd. Notes 1.24 11/27/18 365,000 b 364,974 AT&T, Sr. Unscd. Notes 3.88 8/15/21 365,000 374,507 Frontier Communications, Sr. Unscd. Notes 8.75 4/15/22 175,000 173,250 Telefonica Emisiones, Gtd. Notes 3.19 4/27/18 750,000 768,929 Telefonica Emisiones, Gtd. Notes 5.46 2/16/21 1,000,000 1,119,488 Verizon Communications, Sr. Unscd. Notes 3.65 9/14/18 725,000 760,407 Wind Acquisition Finance, Scd. Notes 7.38 4/23/21 275,000 a 281,875 U.S. Government Agencies/Mortgage-Backed2.3% Federal Home Loan Mortgage Corp.: Structured Pass-Through Secs., Ser. T-7, Cl. A6, 7.03%, 8/25/28 1,053 b,d 1,053 Federal National Mortgage Association: 5.50%, 4/1/16 9,295 d 9,359 Government National Mortgage Association I: Ser. 2012-67, Cl. AB, 1.59%, 6/16/39 792,589 792,062 Ser. 2012-78, Cl. A, 1.68%, 3/16/44 1,445,351 1,440,390 Ser. 2012-46, Cl. AB, 1.77%, 11/16/38 1,015,092 1,013,376 U.S. Treasury Floating Rate Notes.5% 0.09%, 7/31/16 750,000 b U.S. Treasury Notes40.6% 0.63%, 6/30/17 2,750,000 c 2,746,725 1.50%, 6/30/16 55,070,000 c 55,593,110 Utilities2.1% AES, Sr. Unscd. Notes 8.00 6/1/20 475,000 551,309 Dynegy, Gtd. Notes 6.75 11/1/19 290,000 302,144 Dynegy, Gtd. Notes 7.38 11/1/22 145,000 150,800 Enel Finance International, Gtd. Notes 6.25 9/15/17 350,000 a 379,740 Exelon Generation, Sr. Unscd. Notes 5.20 10/1/19 500,000 550,735 Exelon Generation, Sr. Unscd. Notes 6.20 10/1/17 1,000,000 1,084,832 Total Bonds and Notes (cost $143,756,759) Principal Short-Term Investment.3% Amount ($) Value ($) U.S. Treasury Bills; 0.21%, 2/11/16 (cost $419,591) 420,000 e Other Investment.4% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $528,630) 528,630 f Investment of Cash Collateral for Securities Loaned.2% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $265,000) 265,000 f Total Investments (cost $144,969,980) % Cash and Receivables (Net) .6 % Net Assets % a Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At August 31, 2015, these securities were valued at $12,824,688 or 8.9% of net assets. b Variable rate securityinterest rate subject to periodic change. c Security, or portion thereof, on loan. At August 31, 2015, the value of the fund's securities on loan was $57,049,800 and the value of the collateral held by the fund was $59,501,005, consisting of cash collateral of $265,000 and U.S. Government & Agency securities valued at $59,236,005. d The Federal Housing Finance Agency ("FHFA") placed the Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. e Held by or on behalf of a counterparty for open financial futures contracts. f Investment in affiliated money market mutual fund. At August 31, 2015, net unrealized depreciation on investments was $1,953,758 of which $320,962 related to appreciated investment securities and $2,274,720 related to depreciated investment securities. At August 31, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) U.S. Government and Agencies/Mortgage-Backed 43.4 Corporate Bonds 41.8 Asset-Backed 6.9 Commercial Mortgage-Backed 4.8 Municipal Bonds 1.6 Short-Term/Money Market Investments .9 † Based on net assets. STATEMENT OF FINANCIAL FUTURES August 31, 2015 (Unaudited) Unrealized Market Value Appreciation Covered by (Depreciation) Contracts Contracts ($) Expiration at 8/31/2015 ($) Financial Futures Long U.S. Treasury 2 Year Notes 44 9,612,625 December 2015 (13,701 ) Financial Futures Short U.S. Treasury 5 Year Notes 237 (28,306,688 ) December 2015 74,062 U.S. Treasury 10 Year Notes 88 (11,181,500 ) December 2015 49,363 Gross Unrealized Appreciation Gross Unrealized Depreciation ) The following is a summary of the inputs used as of August 31, 2015 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Asset-Backed - 9,950,122 - Commercial Mortgage-Backed - 6,960,635 - Corporate Bonds+ - 60,198,024 - Municipal Bonds+ - 2,347,658 - Mutual Funds 793,630 - - U.S. Government Agencies/Mortgage-Backed - 3,256,240 - U.S. Treasury - 59,509,913 - Other Financial Instruments: Financial Futures++ 123,425 - - Liabilities ($) Other Financial Instruments: Financial Futures++ (13,701) - - ) + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board ( FASB ) Accounting Standards Codification ( ASC ) is the exclusive reference of authoritative U.S. generally accepted accounting principles ( GAAP ) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission ( SEC ) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the fund s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund s rights against the borrower and the collateral. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at period end August 31, 2015 is discussed below. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchange s clearinghouse guarantees the futures against default. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Short Duration Bond Fund By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: October 22, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: October 22, 2015 By: /s/ James Windels James Windels Treasurer Date: October 22, 2015 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
